DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on November 16, 2021, which has been entered in the file. 

Allowable Subject Matter
Claims 2-18 are allowed.
The following is an examiner's statement of reasons for allowance:
None of prior art teaches the particular structure of the light fixture retrofit system comprising a mounting flange assembly including a foldable internal flange member having a central aperture formed therethrough; and a rigid retaining flange member that includes a central aperture, the rigid retaining flange physically couplable to the foldable internal flange member such that the foldable internal flange member and the rigid retaining flange member trap a mounting surface therebetween, and a mounting flange assembly including a foldable internal flange member having a central aperture formed therethrough, the foldable internal flange member including one or more internal protrusions extending into the central aperture, each of the one or more internal protrusions having an aperture formed therethrough to accept insertion of a fastener, the foldable internal flange and the plurality of internal protrusions having an upper surface and a lower surface when in an unfolded, planar state and a rigid retaining flange member having a central aperture having a physical geometry, the rigid retaining .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEUNG H LEE/Primary Examiner, Art Unit 2887